OPINION
PER CURIAM:
Appellant Melvin L. Hamilton, appeals pro se from an order of the Court of Common Pleas releasing funds held in escrow to appellee, Louise Cherry, and to Robert and Amanda Williams. Appellant raises the following issues:
“(1) Is an appeal a process rather than a request?
(2) Does the denial of an interlocutory appeal prevent an appeal of a final order?
*62(3) Was the verdict dated May 18, 1977, sustained by the Appellate Court?
(4) Can the Trial Court use its discretion to add Plaintiffs without Plaintiffs prior introduction into case through Judicial Procedural Rules?
(5) Can a Trial Court award money to a Plaintiff if the Plaintiff has made no request for money?
(6) Are the operational procedures of the Allegheny County Justice of the Peace Court constitutional?”
Although this appeal was not properly filed in this Court, we have nevertheless assumed jurisdiction. We have reviewed the record of the entire case and find that the issues raised by appellant are either meritless or have been waived by failing to have been raised in the trial court.
The order of the Court of Common Pleas is affirmed.